UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 98-6092



STEVEN C. WILSON,

                                             Plaintiff - Appellant,

          versus


GEORGE CURRY; ROBERT C. LEWIS; WILEY T. SULLI-
VAN; CARLTON JONES; BONNIE BOYETTE; JOSEPH L.
HAMILTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-608-5-F-(2))


Submitted:   April 16, 1998                   Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven C. Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wilson v. Curry, No. CA-97-608-5-F-(2) (E.D.N.C. Dec. 16, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2